DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: The pet carrier classified in A01K1/0245
Invention II: The stroller classified in B62B7/14
Invention III: The car seat frame classified in B60N2/00

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as providing a carrier to transport an animal by carrying through manipulation of the handle, subcombination II has separate utility such as providing a stroller for an infant child, allowing a user to transport an infant child from one location to another through a pushing motion with wheels, subcombination III has separate utility such as providing support for a car seat for an infant child. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
	Inventions I, II, and III would require search in different classification areas such as A01K1/0245 for Invention I, B62B7/14 for Invention II, and B60N2/00 for Invention III.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
	Each invention has divergent subject matter with different status in the art because each invention requires limitations and structures not required in other inventions, and these inventions can each be used for separate unique utilities. 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
	The inventions all require different fields of search, such as requiring text search into the limitations of different inventions’ structures, as well as all requiring different classes and subclasses. For instance, Invention III requiring the car seat frame will need to be searched in the classification areas requiring car seats for children, and car seat supports, Invention II requiring the stroller will require a search in strollers for children. In contrast, Invention I which only requires the pet carrier requires a search in pet carriers and pet transportation areas, however does not require a search in any other area for car seats or strollers. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

As the restriction is of a complex nature, no phone call was made to the attorney. MPEP 812.01.
EXAMINER’S NOTE
	Examiner notes that the claims as written are generally confusing. In particular, applicant appears to be claiming three distinct subcombinations and a variety of possible combinations, without fully requiring all the specifics of each subcombination. As an example, Claim 9, while requiring the limitations of claim 5, requires only a generic carrier while claim 10 re-recites the limitations of claim 1. Claims 17 and 18 have a similar problem. Claim 20 recites three subcombinations in a combination, but does not require any of the particulars of any of the three recited inventions at all. Claim 12 and claim 9 each claim an entirely different structure altogether. Examiner suggests applicant amend the claims to clearly recite which invention applicant wants to claim to advance prosecution as it is currently unclear which invention applicant may want to have examined. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        


/TIEN Q DINH/            Supervisory Patent Examiner, Art Unit 3647